DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
	The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract is outside the range of 50 to 150 words in length.  Appropriate correction is required.

Claim Objections
Claims 1, 6, 15, 24 , 60, and 68 are objected to because of the following informalities: 
In claim 1, line 6, “said distal ends” should “distal ends”
In claims 1, line 8, claim 6, line 3, claim 15, line 7, “a user” should be “the user”
In claim 1
In claims 24, line 2, and claim 68, line 8, “said screen” should be “said display screen”
In claim 60, line 2, “the peripheral edges” should be “peripheral edges
Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 8, 15, 18, 23-24, 28, 49, 53, 60, and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Makino et al. (US 20140266990 ~ already of record; hereinafter as Makino-E1) and in view of Makino et al. (US 20140266990 ~ already of record; hereinafter as Makino-E2).

	Regarding claim 1, Makino-E1 and Makino-E2 teach (Currently Amended) a head-mountable display apparatus (Makino-E1: i.e. head-mounted display device – title, fig. 1) comprising 

	a headset (Makino-E1: i.e. holder 30, holder 30 includes: casings 31 for housing the optical system, temples 32 for holding the casings 31 in front of the head 100, and a frame 33 for holding the eyepieces 20 within the casings 31 respectively – fig. 1, para. 0091) configured to 

	fit over a user's eyes (Makino-E1: i.e. head 100 of the viewer, eyeball 101 eyeball 101 of the viewer – fig. 1, paras. 0082, 0091), the headset comprising

	a mask (Makino-E1: i.e. holder 30 - fig. 1, para. 0091) having 

	a rear wall  (Makino-E1: i.e. casings 31 for housing the optical system – fig. 1, para. 0091) adjacent a user's eyes (Makino-E1: i.e. casings 31 for housing the optical system – fig. 1, para. 0091), and 

	an opposing front wall (Makino-E1: i.e. casings 31 for housing the optical system – fig. 1, para. 0091), the apparatus further comprising: 

	at least one display screen (Makino-E1: i.e. image display element 10 for displaying a two-dimensional image – fig. 1, para. 0082) for 

	receiving image data and displaying respective images thereon (Makino-E1: i.e. image display element 10 for displaying a two-dimensional image – fig. 1, para. 0082), 

	said display screen being mounted between said front and rear walls of said mask (Makino-E1: i.e. image display element 10 – fig. 1, para. 0082), wherein 

	at least said distal ends of said display screen are curved (Makino-E1: i.e. two-dimensional display device having the shape of a matrix, composed of a central portion 11 which is flat, and a left side portion 12a and a right side portion 12b whose cross-sections along a horizontal plane are curved away from the extension line of the central portion 11 toward the eyepiece 20 – figs. 1, 4A, 4B, paras. 0084, 0087, 0135) so as to

	appear concave when viewed by the user (Makino-E1: i.e. central portion 1011 and the side portions 1012a and 1012b of the magnified virtual image 1010, eyeball 101 of the viewer sees, through the eyepiece 20, a magnified virtual image 1010 of the image displayed by the image display element 10 - fig. 1, paras. 0082, 0118), wherein the rear wall has 

	a pair of apertures (Makino-E1: i.e. frame 33 for holding the eyepieces 20 within the casings 31 – fig. 1, para. 0091) therein, through which, a user can view said display screen (Makino-E1: fig. 1); and

	at least one optical element (Makino-E1: i.e. frame 33 for holding the eyepieces 20 within the casings 31 – para. 0091) mounted between a user's eyes and said display screen (Makino-E1: fig. 1), when said mask is 

	head mounted for user (Makino-E1: i.e. head 100 of the viewer, eyeball 101 of the viewer – fig. 1, paras. 0082, 0091), wherein the or each optical element has…

However, Makino-E1 does not teach an adjustable optical property.  

Also in the same field of endeavor, Makino et al. (US 20140266990 ~ already of record; hereinafter – Makino-E2) discloses the following claim limitations:
	an adjustable optical property (Makino-E2: i.e. adjusting the secondary lenses, namely the lenses 20b – para. 0156)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to use  Head-Mounted Display System, as disclosed by Makino-E1, and further incorporate an adjustable optical property, as taught by Makino-E2, for the benefit of a display device for correcting astigmatism by adjusting the secondary lenses (Makino-E2: para. 0156).

	Regarding claim 8, Makino-E1 and Makino-E2 teach (Currently Amended) apparatus according to claim l,
	the optical elements are removable (Makino-E1: i.e. frame 33a is configured such that the lens 20b can be removed from the frame 33a by moving a frame support bar – fig. 1, para. 0155).  

Regarding claim 15, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise.

	Regarding claim 18, Makino-E1 and Makino-E2 teach (Currently Amended) apparatus according to claim 15, wherein
	at least one optical element is mounted between each of said apertures and said display screen (Makino-E1: i.e. eyepiece 20, 20a, 20b - figs. 1, 6, para. 0082).  

	Regarding claim 23,  Makino-E1 and Makino-E2 teach (Original) apparatus according to claim 15, wherein 
	at least one optical element is mounted within each of said apertures such that an orientation thereof is mechanically adjustable (Makino-E1: i.e. eyepiece 20, 20a, 20b - figs. 1, 6, para. 0082).

Regarding claim 24, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise.

Regarding claim 28, the claim(s) recites analogous limitations to claim(s) 1, 8, and 15 above, and is/are therefore rejected on the same premise.
  
	Regarding claim 49, Makino-E1 and Makino-E2 teaches (Currently Amended) apparatus according to claim 28, further comprising 
	at least one optical imaging device for generating said image data (Makino-E1: i.e. image display element 10 for displaying a two-dimensional image – fig. 1, para. 0082).  
  
	Regarding claim 53, Makino-E1 and Makino-E2 teaches (Original) apparatus according to claim 49, comprising 
	at least two optical imaging devices (Makino-E1: i.e. image display element 10 for displaying a two-dimensional image – fig. 1, para. 0082) for

	generating stereoscopic image data (Makino-E1: i.e. magnified virtual image 1010 – paras. 0082-0083).  

	Regarding claim 60, Makino-E1 and Makino-E2 teach (Currently Amended) apparatus according to claim 28, wherein 
	the peripheral edges of the mask are configured to abut a user's face (Makino-E1: i.e. casings 31 - figs. 1, 6), so as to 

	limit or block light entering an enclosure defined by the mask (Makino-E1: i.e. casings 31 - fig. 1, 6).  
  
Regarding claim 68, the claim(s) recites analogous limitations to claim(s) 1 and 15 above, and is/are therefore rejected on the same premise. With regards to further limitation directing a light path  (Makino-E1: i.e. pixels at the intersections of the data lines 13 and the scan lines 14 light up – figs. 1, 4A, 4B, para. 0087), a specified portion of each said aperture (Makino-E1: i.e. view angle .THETA.1, angle of view .THETA.2 – fig. 1, paras. 0100, 0117)
  
Claim(s) 2, 4, 17, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Makino et al. (US 20140266990 ~ already of record; hereinafter as Makino-E1) , in view of Makino et al. (US 20140266990 ~ already of record; hereinafter as Makino-E2), and further in view of Qin (US 20150103152).

	Regarding claim 2,  Makino-E1, Makino-E2, and Qin teach (Original) apparatus according to claim 1, wherein the or each optical element is …

	However, Makino-E1 and Makino-E2 do not teach pivotally adjustable about at least one axis.  

Also in the same field of endeavor, Qin (US 20150103152) discloses the following claim limitations:
	pivotally adjustable about at least one axis (Qin: i.e. rotatable lens holder 501 rotates a certain angle from the vertical state around the rotation shaft 502– fig. 5, para. 0061)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to use  Head-Mounted Display System, as disclosed by Makino-E1, and further incorporate pivotally adjustable about at least one axis, as taught by Qin, for the benefit of for adjusting the optical central distance between the two lenses for left eye and right eye (Qin: para. 0062).

	Regarding claim 4, Makino-E1, Makino-E2, and Qin teach (Currently Amended) apparatus according to claim 1, further comprising means for 
	manual adjustment of said the or each optical element about a first, second or third axis (Qin: i.e. structure for adjusting the pupillary distance between the two lenses for left eye and right eye and rotatable lens holder 501 rotates a certain angle from the vertical state around the rotation shaft 502 – fig. 5, para. 0061).  

The same motivation for claim 4 is applied as above for claim 2.

	Regarding claim 17, Makino-E1, Makino-E2, and Qin teach (Currently Amended) apparatus according to claim 15, wherein 
	said at least one display screen is removably mounted (Qin: i.e. detachable structure of the face-mask unit 601 and the optical base unit 602 –fig. 7A, para. 0063).  

The same motivation for claim 17 is applied as above for claim 2.

Regarding claim 26, the claim(s) recites analogous limitations to claim(s) 4 above, and is/are therefore rejected on the same premise.

Claim(s) 14, 27, 58-59, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Makino et al. (US 20140266990 ~ already of record; hereinafter as Makino-E1) , in view of Makino et al. (US 20140266990 ~ already of record; hereinafter as Makino-E2), and further in view of Haddick (US 20130127980).

	Regarding claim 14, Makino-E1, Makino-E2, and Haddick teach (Currently Amended) apparatus according to claim l, comprising 
	a control unit (Makino-E2: i.e. control circuit 51 – fig. 10, para. 0177) for …

	selected portions of the or each display screen (Makino-E2: i.e. image display element 10, central portion 11 which is flat, and a left side portion 12a and a right side portion 12b – figs. 1, 4A, 4B, 6, paras. 0084, 0087)

	However, Makino-E1 and Makino-E2 do not teach selectively varying the brightness, hue, contrast, saturation and/or refresh rate of selectively varying the brightness, hue, contrast, saturation and/or refresh rate of 

Also in the same field of endeavor, Haddick (US 20130127980) discloses the following claim limitations:
	selectively varying the brightness, hue, contrast, saturation and/or refresh rate of selectively varying the brightness, hue, contrast, saturation and/or refresh rate (Haddick: i.e. adjust brightness, adjust color saturation, adjust color balance, adjust color hue, adjust video resolution, adjust transparency, adjust compression rate, adjust frames per second rate - para. 0047).  

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to use  Head-Mounted Display System, as disclosed by Makino-E1, and further incorporate selectively varying the brightness, hue, contrast, saturation and/or refresh rate of selectively varying the brightness, hue, contrast, saturation and/or refresh rate, as taught by Haddick, for the benefit of a head-mounted display device that holds a two-dimensional image display element and an eyepiece to the viewer's head, which allows the viewer to see a magnified virtual image of an image displayed by the two-dimensional image display element (Haddick: para. 0001).

Regarding claim 27, the claim(s) recites analogous limitations to claim(s) 14 above, and is/are therefore rejected on the same premise.

	Regarding claim 58, Makino-E1, Makino-E2, and Haddick teach (Currently Amended) apparatus according to claim 28, further comprising 
	a Global Positioning System module (Haddick: i.e. global positioning system GPS – para. 0047), mounted on, or integrally housed within, said headset (Haddick: i.e. temple housing 2116 – para. 0461).  

The same motivation for claim 58 is applied as above for claim 14.

	Regarding claim 59, Makino-E1, Makino-E2, and Haddick teach (Currently Amended) apparatus according to claim 28, further comprising 
	a wireless communication module (Haddick: i.e. BlueTooth.TM. communications, wireless connection – paras. 0461, 0477) configured to wirelessly receive said image data from 

	a remote location (Haddick: i.e. eyepiece may provide an external interface to computer peripheral devices, such as a monitor, display, TV, keyboards, mice, memory storage (e.g. external hard drive, optical drive, solid state memory), network interface (e.g. to the Internet) – para. 04477), said wireless communication module being 

	mounted on, or integrally housed within, said headset (Haddick: i.e. eyepiece may provide an external interface – para. 0477).  

The same motivation for claim 59 is applied as above for claim 14.

	Regarding claim 67, Makino-E1, Makino-E2, and Haddick teach (Currently Amended) apparatus according to claim 28, wherein the apparatus is mounted within 
	a helmet (Haddick: i.e. helmet-mounted version of the eyepiece – fig. 74, para. 0142) configured to be worn over a user's head and face (Haddick: i.e. helmet-mounted version of the eyepiece – fig. 74, para. 0142).

The same motivation for claim 67 is applied as above for claim 14.

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided the specification and objection issues are resolved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is 571-270-1049 and the fax phone number is (571)270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICIA I YOUNG/Examiner, Art Unit 2488                                                                                                                                                                                                        3/10/21